DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7-8, 11-12, 14, and 20 recite acronyms without setting forth what the acronyms stand for.  
Claims 9-13 are rejected as being dependent on indefinite claim 8.
Claims 15-19 are rejected as being dependent on indefinite claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20U.S. Pre-grant Publication 2006/0272767 to Kreitman et al. (herein Kreitman) in view of U.S. Pre-grant Publication 2011/0287204 to Devisme et al. cited in Information Disclosure Statement filed 15 January 2021 (herein Devisme).
Regarding claim 1, Kreitman teaches a film comprising a barrier layer, a skin layer, and an intermediate layer (abstract).  Kreitman teaches that a suitable polymer for use in the film include ethylene/unsaturated ester copolymers (paragraph 0036) such as ethylene/vinyl acetate (herein EVA) (paragraph 0040) with a melt index of 0.3 to 10 g/10 min as measured at 190°C/2.16 kg according to ASTM D1238 (paragraph 0058) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Kreitman is silent as to the EVA being obtained from a renewable source of carbon.
Devisme teaches a copolymer of ethylene and a vinyl ester obtained from renewable starting materials (abstract).  Devisme teaches that the copolymer can be a copolymer of ethylene and vinyl acetate (paragraph 0134).  Devisme also teaches that the copolymer contains greater than 75 wt% of carbon from renewable starting materials (paragraph 0040) as measured according to ASTM D6866 (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EVA of Kreitman to be sourced from renewable materials as taught by Devisme because one can dispense with starting materials of fossil origin (paragraph 0004).
Regarding claim 2, Kreitman and Devisme teach all the limitations of claim 1 as discussed above.
Kreitman teaches that the EVA copolymers can have an unsaturated ester content of 3 to 40 wt% (paragraph 0039) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Kreitman and Devisme teach all the limitations of claim 1 as discussed above.
As discussed above, the EVA of Kreitman as modified according to Devisme contains greater than 75 wt% of carbon from renewable starting materials.
Regarding claim 4
As discussed above, Kreitman teaches a film that contains EVA, either in the film as a whole or in a layer.
Regarding claim 5, Kreitman and Devisme teach all the limitations of claim 4 as discussed above.
Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Therefore, Kreitman teaches an embodiment having skin and core layers in addition to the barrier and intermediate layer that would include the polymers recited in instant claim 5 in amounts that, at a minimum, overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 6, Kreitman and Devisme teach all the limitations of claim 4 as discussed above.
As discussed above, Kreitman teaches a multilayer film having EVA-containing layers.
Regarding claim 7, Kreitman and Devisme teach all the limitations of claim 6 as discussed above.
Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Kreitman also teaches numerous layer configurations (paragraphs 0059-0065).  Therefore, Kreitman teaches an embodiment having a skin layer corresponding to the claimed inner layer, a skin layer corresponding to the claimed outer layer, and a core layer corresponding to the claimed middle layer having the claimed polymers in amounts that overlap the claimed ranges.  It has 
Regarding claim 8, Kreitman and Devisme teach all the limitations of claim 6 as discussed above.
Kreitman teaches that the film contains a barrier layer comprising one or more barrier polymers (paragraph 0009).  Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman teaches that the skin layers can function as a sealant layer (paragraph 0028).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Kreitman also teaches numerous layer configurations (paragraphs 0059-0065).  Therefore, Kreitman teaches an embodiment having a skin layer containing a polyethylene, a core layer containing EVA, a barrier layer, a second core layer containing EVA, and a second skin layer containing a polyethylene corresponding to the first, second, third, fourth, and fifth claimed layers, respectively.
Regarding claim 9, Kreitman and Devisme teach all the limitations of claim 8 as discussed above.
Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 10-12, Kreitman and Devisme teach all the limitations of claim 8 as discussed above.
Kreitman teaches that there can be one or more tie layers on either side of the barrier layer (paragraph 0067) wherein the tie layers include an EVA having 3 to 30 wt% vinyl acetate content (paragraph 0068).  It has been held that obviousness exists where the claimed ranges overlap or lie 
Regarding claim 13, Kreitman and Devisme teach all the limitations of claim 10 as discussed above.
Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 14, Kreitman and Devisme teach all the limitations of claim 6 as discussed above.
Kreitman teaches that the film contains a barrier layer comprising one or more barrier polymers (paragraph 0009).  Kreitman teaches that skin layers can be made from polymers including LDPE (paragraph 0031), HDPE (paragraph 0031), LLDPE (paragraph 0033), and EVA (paragraph 004) in an amount of 40 to 100 wt% of a first polymer and 5 to 40 wt% of a second polymer (paragraph 0057).  Kreitman teaches that the skin layers can function as a sealant layer (paragraph 0028).  Kreitman teaches that there can be one or more core layers that can comprise the polymers listed as suitable for the skin layers (paragraph 0066).  Kreitman also teaches numerous layer configurations (paragraphs 0059-0065).  Kreitman also teaches that the individual layers can make up from 1 to 50% of the thickness of the total film thickness (paragraph 0070).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Therefore, Kreitman teaches an embodiment containing layers that meet the claimed limitations.
Regarding claims 15-19, Kreitman and Devisme teach all the limitations of claim 14 as discussed above.
Kreitman is silent as to the film having the claimed properties.  However, the film of Kreitman has substantially the same structure as the claimed film and is made using substantially similar 
Regarding claim 20, Kreitman and Devisme teach all the limitations of claim 6 as discussed above.
Kreitman teaches that the film can be made via extrusion (paragraph 0086).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783